Exhibit 10.1

 

 

 

 

Summary of 2013 Compensation Package

 

 

 

 

Name

Mark Alles

 

Job Title

EVP, Global Head, Hematology/Oncology

 

Base Salary

$670,000

Effective March 1, 2013

 

 

 

Bonus Target

70%

Effective January 1, 2013

 

 

 

Annual Equity Award

Stock Options: 47,300

Restricted Stock Units: 5,500

Effective April 1, 2013

 

 

 

LTIP Target

100% of base salary as of plan cycle approval (12/12/12), or $650,000

2013-2015 Performance Cycle, commencing January 1, 2013

 

 

 

Severance Benefit

12 months of salary continuation COBRA benefit at active employee rates

In the event of involuntary termination for reasons other than cause

Financial Planning Benefit

Up to $15,000 per year

Reimbursement of reasonable and customary fees associated with financial
planning and/or tax preparation/advice

 

 

 

 

Acknowledged and agreed:

On behalf of Celgene Corporation:

 

 

 

 

 

 

 

 

 

/s/Mark Alles

 

4/23/13

 

By:

 /s/Robert J. Hugin

 

April 22, 2013

 

Mark Alles

 

 Date

 

 

 Robert J. Hugin

 

 Date

 

 

 

 

 

 

 Chairman and CEO

 

 

 

--------------------------------------------------------------------------------

 